
	
		II
		112th CONGRESS
		2d Session
		S. 2576
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  toric shaped polarized materials.
	
	
		1.Certain toric shaped polarized
			 materials
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00 Polarized lenses, not cut to shape, and lens blanks, wafers,
						sheets, or plates, all the foregoing of polyvinyl alcohol (PVA) and
						polycarbonate, for the production of lenses for sunglasses or goggles,
						toric-shaped (provided for in subheadings 9001.20.00, 9001.50.00, 9001.90.40,
						or 9001.90.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
